            Case 7:20-cv-03240-UA Document 1-2 Filed 04/24/20 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK



 BUREAU OF CONSUMER FINANCIAL
 PROTECTION,
                                                      Case No. 7:20-cv-3240
        Petitioner,
                                                      DECLARATION OF E.
        v.                                            VANESSA ASSAE-BILLE IN
                                                      SUPPORT OF PETITION TO
 LAW OFFICES OF CRYSTAL                               ENFORCE CIVIL
 MORONEY, P.C.,                                       INVESTIGATIVE DEMAND

        Respondent.


       I, E. Vanessa Assae-Bille, under 28 U.S.C. § 1746, declare as follows:

       1.      I am a Senior Litigation Counsel at the Bureau of Consumer Financial

Protection (Bureau), Office of Enforcement, and the lead counsel on this matter.

       2.      I am over 18 years of age and authorized to execute this declaration

verifying the facts set forth in the Bureau’s Petition to Enforce the Civil Investigative

Demand and accompanying memorandum.

       3.      The facts set forth in this declaration are based on my personal knowledge

or information made known to me in the course of my official duties.

       4.      I am an attorney on an ongoing Bureau investigation to determine whether

debt collectors, furnishers, or other persons in connection with collection of debt and

furnishing of information violated the Consumer Financial Protection Act of 2010

(CFPA), 12 U.S.C.§§ 5531, 5536, the Fair Debt Collection Practices Act (FDCPA), 15

U.S.C. §§ 1692 et seq., or the Fair Credit Reporting Act (FCRA) and its implementing

regulation, 15 U.S.C. § 1681 et seq.
             Case 7:20-cv-03240-UA Document 1-2 Filed 04/24/20 Page 2 of 4



        5.      Law Offices of Crystal Moroney, P.C. (LOCM) is a law firm that collects on

delinquent or defaulted consumer debts on behalf of various creditors. It also furnishes

information to credit reporting agencies about consumers from whom it seeks to collect

debt.

        6.      On November 14, 2019, a Deputy Assistant Director of the Office of

Enforcement issued a civil investigative demand (2019 CID) to LOCM that was served

via certified U.S. Mail, return receipt requested, duly addressed to LOCM at 17 Squadron

Boulevard, New City, New York. As required by the CFPA, the 2019 CID contained a

“Notification of Purpose” advising LOCM of the purpose of the Bureau’s investigation.

The CID required LOCM to produce materials that may be relevant to the purpose of the

Bureau’s investigation by December 16, 2019. Attached as Exhibit A to this declaration

is a true and correct copy of the 2019 CID issued to LOCM.

        7.      The Bureau had previously issued a CID to LOCM on June 23, 2017 (2017

CID). The 2017 CID sought substantially similar information from LOCM, but is not

identical to the 2019 CID. Attached as Exhibit B to this declaration is a true and correct

copy of the 2017 CID.

        8.      LOCM produced partial responses to the 2017 CID, but withheld and

clawed back a significant amount of material. To the extent LOCM responded to the

2017 CID’s requests for documents, none of its documents complied with the Bureau’s

standards for submitting electronically stored information. Also, LOCM did not certify

that its responses to the 2017 CID were true and complete, as required by Instruction H

in the 2017 CID.

        9.      The Bureau withdrew the 2017 CID on November 4, 2019.



                                              2
         Case 7:20-cv-03240-UA Document 1-2 Filed 04/24/20 Page 3 of 4



       10.    On December 2, 2019, Crystal Moroney, an owner of LOCM, and her

counsel, John H. Bedard, met and conferred with Bureau counsel to discuss LOCM’s

compliance with the 2019 CID. During this meet-and-confer, LOCM indicated that it

would seek modifications to the CID, including an extension of time to respond. Bureau

counsel instructed LOCM that any modification requests must be submitted in writing

to the Bureau’s enforcement staff. LOCM indicated that it would send a written request

to Bureau counsel, and that it would also file a petition to set aside or modify the 2019

CID.

       11.    LOCM did not submit to a written request for modifications to the CID to

Bureau counsel.

       12.    On December 5, 2019, LOCM filed a petition to set aside the 2019 CID on

various grounds. LOCM asked that, in the alternative, the Director of the Bureau modify

the 2019 CID, including by extending the return date. Attached as Exhibit C to this

declaration is a true and correct copy of LOCM’s petition to set aside or modify the 2019

CID, dated December 5, 2019 (excluding the exhibits that LOCM filed with its petition).

       13.    On February 10, 2020, the Bureau Director denied LOCM’s petition to set

aside or modify the 2019 CID (Order), and directed LOCM to comply in full with the

CID within 10 days of the Order. Attached as Exhibit D to this declaration is a true and

correct copy of the Order dated February 10, 2020.

       14.    LOCM did not comply with the Decision and Order’s deadline of February

20, 2020.

       15.    On March 12, 2020, I sent an email to LOCM’s counsel to obtain an update

on LOCM’s intentions with respect to the 2019 CID, and to extend LOCM the



                                             3
         Case 7:20-cv-03240-UA Document 1-2 Filed 04/24/20 Page 4 of 4



opportunity to request modifications. Attached as Exhibit E to this declaration is a true

and correct copy of my email to John Bedard dated March 12, 2020.

      16.    On March 19, 2020, LOCM informed me it did not intend to respond to

the 2019 CID. Attached as Exhibit F to this declaration is a true and correct copy of Mr.

Bedard’s email to me, dated March 19, 2020.

      17.    LOCM has not produced any materials in response to the 2019 CID.

      18.    LOCM has not submitted to the Bureau a schedule of any documents,

information, or tangible things being withheld on the grounds of privilege, as required

by 12 C.F.R. § 1080.8(a) and Instruction H in the 2019 CID.

      19.    LOCM is not in compliance with the 2019 CID.

      I declare under penalty of perjury that the foregoing is true and correct.



Executed: April 24, 2020


                                         /s/ E. Vanessa Assae-Bille_
                                         E. VANESSA ASSAE-BILLE

                                         Senior Litigation Counsel
                                         Bureau of Consumer Financial Protection
                                         1700 G Street, NW
                                         Washington, DC 20552
                                         Phone: 202-435-7688
                                         Email: elisabeth.assae-bille@cfpb.gov


                                         Attorney for Petitioner
                                         Bureau of Consumer Financial Protection




                                            4
